Name: Commission Regulation (EEC) No 2329/79 of 23 October 1979 on the sale at a price fixed in advance of bone-in beef and veal held by the intervention agencies, and repealing Regulations (EEC) No 2073/74 and (EEC) No 1027/78
 Type: Regulation
 Subject Matter: marketing;  foodstuff;  prices;  trade policy;  animal product
 Date Published: nan

 24 . 10 . 79 Official Journal of the European Communities No L 266/ 11 COMMISSION REGULATION (EEC) No 2329/79 of 23 October 1979 on the sale at a price fixed in advance of bone-in beef and veal held by the inter ­ vention agencies , and repealing Regulations (EEC) No 2073/74 and (EEC) No 1027/78 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2 ), and in particular Article 7 (3) thereof, Whereas the possibility of permanent intervention in beef and veal has led to the build-up of considerable stocks in the Community ; Whereas Article 2 ( 1 ) of Council Regulation (EEC) No 98 /69 (3), as amended by Regulation (EEC) No 429/77 (4 ), provides that the selling prices of fozen beef and veal bought in by the intervention agencies may be fixed in advance ; whereas it is appropriate to make use of this system of selling ; Whereas it is important that the provisions of Commission Regulation (EEC) No 2173/79 (5 ) as regards selling at a price fixed in advance shall be complied with ; Whereas Council Regulation (EEC) No 1 055/77 (6) provides that , in the case of products held by an inter ­ vention agency and stored outside the territory of the Member State within whose jurisdiction that agency falls , a selling price different from that for products stored on that Member State 's territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 ( 7 ) laid down the method for calculating the selling prices of those products ; whereas, in order to avoid any confusion , it should be made clear that the prices fixed by this Regulation do not apply as they stand to those products ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Frozen beef and veal taken over before 1 April 1979 shall be sold at a price fixed in advance . 2 . The intervention agencies shall sell first the products which have been in storage longest . 3 . The products and their presentations as well as the selling prices are fixed in Annex 1 . 4 . The sales shall take place in accordance with the provisions of Regulation (EEC) No 2173/79 and in particular Articles 2 to 5 thereof. 5 . Details relating to the quantities and to the places where the products are stored may be obtained by interested parties at the addresses given in Annex II . Article 2 Commission Regulations (EEC) No 2073/74 (8 ) and (EEC) No 1027/78 (9) are hereby repealed . Article 3 This Regulation shall enter into force on 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1979 . For the Commission Finn GUNDELACH Vice-President ') OJ No L 148 , 28 . 6 . 1968 , p. 24 . 2 ) OJ No L 61 , 5 . 3 . 1977, p. 1 . 3 ) OJ No L 14, 2i . 1 . 1969, p. 2 . 4) OJ No L 61 , 5 . 3 . 1977, p. 18 . 5 ) OJ No L 251 , 5 . 10 . 1979, p. 12 . 6) OJ No L 128 , 24 . 5 . 1977, p. 1 . 7 ) OJ No L 198 , 5 . 8 . 1977, p. 19 . ( 8) OJ No L 216, 7 . 8 . 1974, p. 11 . (9) OJ No L 132, 20 . 5 . 1978 , p. 53 . 24. 10 . 79No L 266/ 12 Official Journal of the European Communities ANNEXE I  ANHANG I  ALLEGATO I  BIJLAGE I  ANNEX /  BILAG I Prix de vente en Ecus par 100 kg de produits (') Verkaufspreise in ECU je 100 kg des Erzeugnisses [}) Prezzi di vendita in ECU per 100 kg di prodotti (') Verkoopprijzen in Ecu per 100 kg produkt ( 1 ) Selling price in ECU per 100 kg of product (') Salgspris i ECU pr. 100 kg af produkterne (') DEUTSCHLAND 160,000 218,000 131,500 1 33,000 139,700 1 50,000 1 95,400 198,000 209,400 226,000  Vorderviertel, auf 8 Rippen geschnitten, stammend von : Bullen A  Hinterviertel, auf 5 Rippen geschnitten, stammend von : Bullen A DANMARK  Forfjerdinger, udskÃ ¥ret med i ribben, idet slag og bryst bliver siddende pÃ ¥ forfjerdingen, af : Kvier 1 Stude 1 Tyre P Ungtyre 1  Bagfjerdinger, udskÃ ¥ret med 8 ribben, sÃ ¥kaldte » pistoler «, af : Kvier 1 Stude 1 Tyre P Ungtyre 1 FRANCE  Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant, provenant des : BÃ ufs O Jeunes bovins R  Quartiers arriÃ ¨re, dÃ ©coupe Ã 8 cÃ ´tes, dite « pistola », provenant des : BÃ ufs O Jeunes bovins R IRELAND  Forequarters, straight cut at tenth rib, from : Heifers 2 Steers 1 Steers 2  Hindquarters, straight cut at third rib, from : Heifers 2 Steers 1 Steers 2 1 55,900 1 50,000 219,000 226,000 1 53,600 1 60,000 1 60,000 208,200 216,000 216,000 (*) Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s conformÃ ©ment aux dispositions du rÃ ¨glement (CEE) n ° 1805/77. (') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Intcrventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt , werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t . (') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo d'intervento detentore , detti prezzi ven ­ gono ritoccati in conformitÃ del disposto del regolamento (CEE) n . 1805 /77 . ( l ) In geval dat de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr . 1805/77 . (') where the products are stored outside the Member State where the intervention agency responsible for them is situated , these prices shall be adjusted in accordance with Regulation (EEC) No 1805/77 . (') SÃ ¥fremt produkterne er oplagrede uden for den medlemsstat , hvor det interventionsorgan , der ligger inde med produkterne, er hjem ­ mehÃ ¸rende, tilpasses disse priser i overensstemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77 . 24. 10 . 79 Official Journal of the European Communities No L 266/ 13 ITALIA  Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 1 50,000 143,000  Quarti posteriori, taglio a 5 costole, detto pistola provenienti dai : Vitelloni 1 Vitelloni 2 226,000 215,800 NEDERLAND  Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Stieren , le kwaliteit  Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Stieren , le kwaliteit 160,000 218,000 160,000 1 60,000 158,000 216,000 216,000 213,300 UNITED KINGDOM A. Great Britain  Forequarters, straight cut at tenth rib, from : Steers M Steers H Heifers M/H  Hindquarters, straight cut at third rib, from : Steers M Steers H Heifers M/H B. Northern Ireland  Forequarters, straight cut at tenth rib, from : Steers L/M Steers L/H Steers T Heifers T  Hindquarters, straight cut at third rib from : Steers L/M Steers L/H Steers T Heifers T 1 60,000 1 60,000 160,000 1 54,600 216,000 216,000 216,000 208,700 No L 266/ 14 Official Journal of the European Communities 24. 10 . 79 ANNEXE II  ANHANG II  ALLEGA TO II  BIJLAGE II  ANNEX II  BILAG II Adresses des organismes d'intervention  Anschriften der Interventionsstellen  Indi ­ rizzi degli organismi d'intervento  Adressen van de interventiebureaus  Addresses of the intervention agencies  Interventionsorganernes adresser BUNDESREPUBLIK DEUTSCHLAND : DANMARK : FRANCE : IRELAND : ITALIA : NEDERLAND : UNITED KINGDOM : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 55 04 61 /55 05 41 , Telex : 04 11 156 Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK 1360 KÃ ¸benhavn K tlf . (01 ) 154130, telex 15137 DK ONIBEV Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . : 538 84 00, TÃ ©lex 260 643 Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 23 24 Telex 4280 and 5118 Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestro 81 Tel . 49 57 283  49 59 261 Telex 64 003 Voedselvoorzienings In - en Verkoopbureau (VIB) Hoensbroek (L) Kouvenderstraat 229 Tel . 045-214 746 Telex 56 396 Intervention Board for Agricultural Produce Fountain House 2 West Mail Reading RC1 7QW, Berks . Tel . 0734 583 626 Telex 848 m?